DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims are 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1 and 9, generally, none of the prior art references of record, including, but not limited to: US_20200045587_A1_Choi , US_20060293074_A1_Bottomley, US_20130176973_A1_Gormley, US_20160330643_A1_Sahin, as well as the other references, anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Choi discloses a UE is configured for codec bitrate adaptation via an interface configured to receive a bandwidth indication and a codec awareness indication from an eNB. The UE process the bandwidth indication and identifies, based on the codec awareness indication, a first codec from a plurality of codecs supported by the UE. The UE then configures with the eNB using data encoded with the first codec. This data may, for example, be Voice over Long-Term Evolution 
Prior art Bottomley discloses a method for adapting a broadcast service in a cellular communication network. A base station receives indications of channel quality from registered users of the broadcast service, and adapts broadcast transmission parameters to improve channel quality for the broadcast users if at least one of the broadcast users indicates that channel quality needs to be improved. If none of the broadcast users indicates that channel quality needs to be improved, the base station adapts the transmission parameters to decrease channel quality for the broadcast users. The transmission parameters may be adapted by techniques such as changing the broadcast transmit power, changing the level of FEC encoding and modulation, changing the number of channel resources allocated, or changing the transmission data rate for the broadcast service. When multiple base stations transmit the broadcast information, a base station controller may minimize network resource utilization by coordinating adaptation control among the base stations (Bottomley figures 3-6).
Prior art Gormley discloses a method for coordinating the scheduling of beamformed data to reduce interference in a wireless system. A first optimum phase adjustment is determined to increase the gain of an intended signal at a mobile device. A second optimum phase adjustment is determined to decrease the gain of interfering signals received at the mobile device. Using a phase adjustment map, a transmission is scheduled at a base station within wireless resources using the first optimum phase adjustment, at the same time an interfering base station is transmitting at the second 
Prior art Sahin discloses a method for radio environment, measurement (REM) scheduling, information extraction, storage and processing to generate terrain and object mapping/identification using higher frequency radio signals, directional transmission techniques and external database information. Described are wireless transmit/receive units (WTRUs) comprising a processor configured to, when the WTRU is in an idle state, receive a common control channel from a millimeter wave base station (mB), decode a measurement schedule included in the common control channel, wherein the measurement schedule includes one or more slots during which sounding signals will be sent, and, determine a slot during which the WTRU is available to measure a sounding signal, and, when the WTRU is in a connected state, receive a dedicated control channel from a millimeter wave base station (mB), decode a measurement schedule and a receiver configuration included in the dedicated control channel, wherein the measurement schedule and the receiver configuration are specific to the WTRU, and wherein the measurement schedule includes one or more slots during which sounding signals will be sent, and determine a slot during which the WTRU is available to measure a sounding signal (Sahin abstract, figures 8, 10). 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “obtaining a target value corresponding to each of the plurality of phase groups through calculation based on the first DCH user quantities, the first power, and the first AMR traffic volumes that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471